     Case 2:16-cr-00320-LRH-VCF Document 155 Filed 08/17/21 Page 1 of 1




1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA
5
                                                 ***
6     UNITED STATES OF AMERICA,                    Case No. 2:16-CR-00320-LRH

7                                         Plaintiff, ORDER
8            v.
9
      JACK HESSIANI,
10
                                      Defendant.
11

12          By General Order 2019-06 issued September 27, 2019, the Federal Public
13   Defender was presumptively appointed to represent the defendant to determine whether
14   he may qualify for relief under Rehaif v. United States, 139 S. Ct. 2191 (2019), or United
15   States v. Davis, 139 S. Ct. 2319 (2019). The FPD now moves to withdraw from
16   representation due to a conflict and seeks appointment of new counsel for the
17   defendant pursuant to the Criminal Justice Act of 1964, 18 U.S.C. § 3006A.
18          The FPD's motion to withdraw (ECF No. 153s) is GRANTED, and the FPD is
19   hereby withdrawn from representation of the defendant in this case. The defendant will
20   be appointed new counsel for the limited purpose of evaluating his eligibility for relief
21   under either or both Rehaif, 139 S. Ct. 2191 and Davis, 139 S. Ct. 2319 by way of
22   separate order.
23          IT IS SO ORDERED.
24          DATED this 17th day of August, 2021.
25

26                                                     LARRY R. HICKS
                                                       UNITED STATES DISTRICT JUDGE
27

28
                                                   1
